DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s submission, filed 26 April 2021, has been entered and acknowledged by the examiner.

Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotiropoulou et al. (USPN 2014/0102404).

With regard to claim 1,
Sotiropoulou et al. disclose a pre-chamber spark plug comprising a housing (23), a ground electrode (21), and a pre- chamber defined by the housing and a cap (26), a center electrode (18) being arranged within the pre-chamber, and the V/D ratio of the pre-chamber volume V to the largest internal diameter D of the pre-chamber is in the range of 30 mm2 to 95 mm2 (see paragraphs 96,97 volume 800mm3, diameter 9mm), the largest internal diameter defined by the housing (sides of the chamber may be defined by an extension of the housing, see paragraph 98).  

With regard to claim 2,
Sotiropoulou et al. disclose a pre-chamber spark plug according to claim 1, the V/D ratio of the pre-chamber volume V to the largest internal diameter D of the pre-chamber is in a range of from 35 mm2 to 90 mm2 (see paragraphs 96,97 volume 800mm3, diameter 9mm).  

With regard to claim 3,
Sotiropoulou et al. disclose a pre-chamber spark plug according to claim 1, and at least one corner and/or edge formed on the inside of the pre-chamber is rounded (see figure 2).  

With regard to claim 4,
Sotiropoulou et al. disclose a pre-chamber spark plug according to claim 1, and all of the corners and/or edges formed on the inside of the pre-chamber are rounded (see figure 2).  

With regard to claim 9,
Sotiropoulou et al. disclose a pre-chamber spark plug according to claim 1, when arranged in a combustion chamber roof, the y/Da ratio between the protrusion measurement y and the largest external diameter Da of the cap is capable of being in the range of from 0.2 to 1.0 (intended use limitations are considered anticipated if the prior art apparatus is capable of being used as claimed). 

With regard to claim 10,
Sotiropoulou et al. disclose a pre-chamber spark plug according to claim 1, when arranged in a combustion chamber roof, the weld seam connecting the cap to the housing is capable of being at the same height as or above the combustion chamber roof (intended use limitations are considered anticipated if the prior art apparatus is capable of being used as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sotiropoulou et al. (USPN 2014/0102404).
With regard to claims 5-8,
Sotiropoulou et al. disclose a pre-chamber spark plug according to claims 1, 3. While Sotiropoulou et al. do not specifically disclose the claimed angle, Sotiropoulou et al. do depict corners having an angle β in the range of greater than or equal to 90o, less than 100o, greater than or equal to 100o less than 120o, and greater than 120o in at least figure 2. It would have been obvious to one of ordinary skill in the art at the time of the invention, absent direction from the text, to utilize the shape as depicted by Sotiropoulou et al. in order to achieve the plug as directed by Sotiropoulou et al.
Response to Arguments
	While the applicant argues that the claimed internal prechamber volume has an approximately spherical design, as the diameter narrows [d]own towards the end of the plug in contrast to the cylindrical configuration of Sotiropoulou, the examiner notes that these features are not claimed. Additionally, while the applicant argues that the largest inner diameter portion of Sotiropoulou is not defined by the housing, the examiner respectfully disagrees, drawing the applicant’s attention to paragraph 98, as indicated in the rejection of claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879